DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Representative claim 1 recites
	1. (Currently Amended) A device for reducing motion artefacts in the detection of pulse and/or pulse-related information of a patient, the device comprising:
an accelerometer signal input configured to obtain an accelerometer signal acquired by an accelerometer sensor arranged at the patient's skin;
a pulse signal input configured to obtain a pulse-related signal of the patient from a pulse signal sensor, wherein the pulse signal sensor includes at least one of an ultrasonic sensor and a radar sensor;
a patient information input configured to obtain patient information from a patient information source;
a model unit configured to generate, by one or more computer processors, a model of accelerometer-based pulse palpation using the pulse-related signal as a reference signal and further using the patient information and context information indicating the context of the acquisition of the accelerometer signal;
a feature extraction unit configured to extract, by the one or more computer processors, one or more features from the accelerometer signal using the generated model and/or from the pulse- related signal;
and a detection unit configured to detect, by the one or more computer processors, the pulse and pulse strength of the patient from the one or more extracted features. 


The recitation of a device for detection of pulse and/or pulse information comprising signal and information inputs, a model generation unit to generate a model based on the signal and information inputs, a feature extraction unit to extract features from the signals using the model and/or the pulse signal, and a detection unit to detect the pulse and pulse strength from the features encompasses performance of the limitation in the mind but for the recitation of mere extrasolutionary activity (i.e., data gathering) (2019 Guidance – hereafter ‘2019 PEG’ - p. 55; see also MPEP § 2106.05(a), (d) and (g)).  For example, ‘generating’ a model to then ‘extract’ features to (finally) ‘detect’ a pulse and pulse strength based on the features encompasses a clinician reviewing signal data and patient information and context data, (mentally) creating a model of pulse palpation to consider from the reviewed signals and information, (mentally) extracting (e.g., noticing) features of the signal(s) using the model and/or based on other signal(s), and then (mentally) determining (i.e., ‘detecting’) the pulse and pulse strength of the patient.   If a claim, under BRI, covers performance of the limitations in the mind but for the mere recitation of extrasolutionary activity, then the claim falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea under the first part of step 2A of the Mayo framework as set forth in the 2019 PEG. 
This judicial exception is not integrated into a practical application.  Claim 1 only recites additional elements of extrasolutionary activity — in particular, data gathering —without further sufficient detail that would tie the abstract portions of the claim into a specific practical application (2019 PEG p. 55 - the instant claim, for example, does not tie into a particular machine, a sufficiently particular form of data or signal collection, or a sufficiently particular form of computing componentry).  Independent claims 12 and 14 encounter the same issues as claim 18 mutatis mutandis — each of independent claim 12 and 14 reciting abstract portions which are mental processes with only additional elements of data gathering.  Dependent claims 2-4 and 13 encounter the same issues as their respective independent claims from which they depend in that they encompass insignificant extrasolutionary activity which is not adequately tied to a particular application (i.e., generic data gathering).  Dependent claims 5-11 merely add detail to the abstract portions of the claim but do not otherwise encompass any additional elements which tie the claim(s) into a particular application / integration.  Accordingly, claims 1-14 are not integrated into a practical application under the second part of step 2A of the Mayo framework. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of extrasolutionary activity (data gathering) cannot amount to significantly more than an abstract idea.  For the independent claim portions and dependent claims which provide additional elements of extrasolutionary data gathering, MPEP § 2106.05(g) establishes that mere data gathering for determining a result and nominal output of the result does not amount to significantly more
2106.05(g)    Insignificant Extra-Solution Activity 
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).
Examiners should carefully consider each claim on its own merits, as well as evaluate all other relevant considerations, before making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. In particular, evaluation of the particular machine and particular transformation considerations (see MPEP § 2106.05(b) and (c), respectively), the well-understood, routine, conventional consideration (see MPEP § 2106.05(d)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)) may assist examiners in making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. Note, however, that examiners should not evaluate the well-understood, routine, conventional consideration in the Step 2A Prong Two analysis, because that consideration is only evaluated in Step 2B.
This consideration is similar to factors used in past Office guidance (for example, the now superseded Bilski and Mayo analyses) that were described as mere data gathering in conjunction with a law of nature or abstract idea. When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: 
(1) Whether the extra-solution limitation is well known. See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017) (the use of a well-known XML tag to form an index was deemed token extra-solution activity). Because this overlaps with the well-understood, routine, conventional consideration, it should not be considered in the Step 2A Prong Two extra-solution activity analysis.
(2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) (in patents regarding electronic menus, features related to types of ordering were found to be insignificant extra-solution activity). This is considered in Step 2A Prong Two and Step 2B. 
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
Below are examples of activities that the courts have found to be insignificant extra-solution activity: 
Mere Data Gathering:
i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
Some cases have identified insignificant computer implementation as an example of insignificant extra-solution activity. See e.g., Fort Props., Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323-24, 101 USPQ2d 1785, 1789-90 (Fed. Cir. 2012); Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada, 687 F.3d 1266, 1280-81, 103 USPQ2d 1425, 1434-35 (Fed. Cir. 2012). Other cases have considered these types of limitations as mere instructions to apply a judicial exception. See MPEP § 2106.05(f) for more information about insignificant computer implementation.
For claim limitations that add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea), examiners should explain in an eligibility rejection why they do not meaningfully limit the claim. For example, an examiner could explain that adding a final step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area. For more information on formulating a subject matter eligibility rejection, see MPEP § 2106.07(a)


Accordingly, the insignificant extrasolutionary activity of signal acquisition, information gathering, and context acquisition / generation, as presently limited in claims 1-4 and 12-14, cannot be significantly more than the identified abstract idea.  Extrasolution activity (signal and information gathering) cannot provide an inventive concept.  The claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (US 20150164351 A1 – previously cited) in view of Pantelopoulos (US 20170209053 A1).

For claims 1, 12, and 14, He teaches a Device and (for claim 14) a method for reducing motion artefacts in the detection of pulse and/or pulse-related information of a patient, said device (and associated method steps of operation thereof for claim 14) comprising:
an accelerometer signal input configured to obtain an accelerometer signal acquired by an accelerometer sensor [105] arranged at the patient's skin; [¶795] 
a pulse signal input configured to obtain a pulse-related signal of the patient from a pulse signal sensor [110], [¶¶799-800] 
a patient information input [155] configured to obtain patient information from a patient information source, [¶803; ¶¶839-847];
a model unit [operation of Fig. 7A] configured to generate, by one or more computer processors, a model of accelerometer-based pulse palpation [PTT determination and then BP, SV, CO being a form of ‘pulse-palpation’] using the pulse-related signal as a reference signal [e.g., step 704] and further using the patient information and context information indicating the context of the acquisition of the accelerometer signal; [calibration process of ¶¶839-847 incorporated into ‘model generation’ (i.e., pulse parameter determination and calculation of ¶¶823 et seq.)]  [Examiner notes that this limitation pertaining to ‘generating’ a model appears to be exceptionally broad, but not indefinite per se, as MPEP § 2173.01 establishes that Applicants may be their own lexicographer.  Given its breadth, Examiner wishes to point out that this limitation permits a number of different interpretations (under BRI) as to what constitutes a ‘model’ — such as an algorithm per se, a classifier, a series of calculative steps, or even an overall general set of contexts and parameters by which a pulse parameter is obtained which is comparable to ‘palpation’]
a feature extraction unit configured to extract, by the one or more computer processors, one or more features from the accelerometer signal using the generated model and/or from the pulse- related signal; [PTT determination of ¶¶823-838 including PPG and MoCG waveform alignment and segmentation of ¶¶827-838 (a form of ‘feature extraction’)], 
and a detection unit configured to detect, by the one or more computer processors, the pulse and pulse strength of the patient from the one or more extracted features. [PTT and then BP, SV, CO determination from waveform analyses of ¶¶823-838 per ¶843, ¶847].

	For claim(s) 1, 12, and 14, He fails to teach the pulse signal sensor including at least one of an ultrasonic sensor and a radar sensor.
	Pantelopoulos teaches a PTT calibration device and method [abstract] including the use of a pulse signal sensor which (optionally) includes an ultrasound (i.e., ultrasonic) sensor [¶33].
	It would have been obvious to one of ordinary skill at the time the invention was filed to substitute the ultrasound sensor of Pantelopoulos for the optical sensor (sensor 110) of He as such a modification would be a simple substitution which achieves the known result of measuring pulse related signals as in Pantelopoulos ¶¶23-24 and ¶¶33-35. See MPEP § 2143(I)(B). 

	For claim 2, He teaches The device as claimed in claim 1, wherein the pulse signal input is configured to obtain a PPG signal as the pulse-related signal of the patient. [throughout entire disclosure – see at least ¶787].

	For claim 3, He teaches The device as claimed in claim 1, further comprising a context information generation unit configured to generate the context information indicating the context of the acquisition of the accelerometer signal from the accelerometer signal, the context information including one or more of a posture [¶793, ¶803], an activity, a motion, and a treatment phase of the patient. 

	For claim 4, He teaches The device as claimed in claim 1, wherein the patient information input is configured to obtain patient information including one or more of age [¶803], gender, weight [¶803], height [¶803], externally applied pressure [¶798], heart rate, pulse pressure and systolic blood pressure [¶803].

	For claim 5, He teaches The device as claimed in claim 1, wherein the model unit is configured to additionally use artery characteristics and/or a predetermined pulse template in the generation of the model. [see beginning of ¶812 regarding influence of arterial particulars on PPG signal — a form of ‘using’ arterial characteristics;  verbatim use of template per end of ¶806; more generally, various heuristics are utilized when determining PTT and then SV, BP, and/or CO therefrom including relations between waveform parameters of the MoCG and PPG and corresponding pulse features, e.g., as per ¶827, which constitutes at least a form of a predetermined ‘template’ under BRI].

	For claim 6, He teaches The device as claimed in claim 1, wherein the detection unit is configured to detect if the pulse is present and/or to detect at least one of a pulse arrival time and a pulse transit time as pulse-related information. [pulse presence, arrival time, and transit time are all central inventive principles throughout the entire disclosure of He, see at least abstract].

For claim 7, He teaches The device as claimed in claim 1, wherein the feature extraction unit is configured to extract one or more features from the accelerometer signal by comparing accelerometer signal components of the accelerometer signal in three orthogonal directions with the generated model. [weighting and selection of axial MoCG data per ¶825 constitutes a form of comparing orthogonal accelerometer data to the generated model (i.e., of cardiomorphology and PTT value)].

	For claim 8, He teaches The device as claimed in claim 1, wherein the feature extraction unit is configured to cross-correlate the obtained accelerometer signal and second derivative of the obtained pulse-related signal. [cross-correlations per ¶833 and ¶994].

For claim 9, He teaches The device as claimed in claim 1, wherein the feature extraction unit is configured to cross-correlate an angle or area of the obtained accelerometer signal and a second derivative of the obtained pulse-related signal. [cross-correlations per ¶833 and ¶994 including second derivative per ¶812]. 

For claim 11, He teaches The device as claimed in claim 1, wherein the detection unit is configured to use pulse intervals and/or pulse amplitudes detected in the accelerometer signal and the pulse-related signal in the detection of pulse and/or pulse-related information. [per ¶¶825-828 esp. ¶¶827-828]. 

For claim 13, He teaches The system as claimed in claim 12, wherein the pulse signal sensor comprises one or more of a PPG sensor [throughout entire disclosure – see at least ¶787], an ECG sensor [¶810], an arterial blood flow sensor, an ultrasonic sensor and a radar sensor. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Ferber (US 20170245767 A1 – previously cited).

For claim 10, He teaches the device as claimed in claim 7, wherein said feature extraction unit is configured to high-pass filter the accelerometer signal [bandpass filtering of ¶798 includes high-pass filtering] and to compare one or more features of the high-pass filtered accelerometer signal with the pulse- related signal [per ¶¶825-828], in particular using dynamic time-warping.

He fails to teach using dynamic time-warping (DTW).   Ferber teaches a device configured to determine PTT which compares signal features using DTW. [per ¶¶227-228].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the feature comparison He to incorporate the DTW of Ferber in order to minimize a cost function of the comparison and subsequent parameter determination (i.e., minimizing error in parameter calculation / estimation / classification).  As motivated by Ferber ¶¶227-228. 

Response to Arguments
Applicant's arguments filed 4/18/22 have been fully considered but they are not persuasive.

Applicant argues in remarks pp. 7-8 that the claim(s) are directed to a non-mental process under § 101 eligibility considerations by the inclusion of (inter alia) the recited signal sensors.  As a preliminary matter, inasmuch as Applicant’s argument appears to be that the § 101 rejection literally attributes the entirety of the independent claim(s) to mental process (i.e., a ‘purely mental process’) Examiner notes that the claim(s) are treated as both having abstract portions (drawn to a mental process) as well as insignificant additional elements outside of the abstract process (i.e., data gathering elements).  Examiner respectfully submits that the claim(s) do not practically integrate the signal measurement elements of the accelerometer and pulse input in a manner that would constitute proper eligibility under step 2A of the 2019 Guidance.   
Applicant then argues in remarks pp. 8-10 that the claim(s) are eligible in a manner similar to the analysis under XY LLC v. Trans Ova Genetics LLC in that the claim(s) encompass an improvement to pulse detection with reduced artifacts.  Examiner respectfully disagrees. As a first matter, Examiner respectfully submits that Applicant does not appear to have shown an adequate analogousness between the fact pattern of XY and the present claim(s) (i.e., XY v. Trans pertaining to a flow cytometry method with a particular detector structure and the present claim(s) directed to a pulse detector).  Regarding any supposed improvement asserted by Applicant for pulse signal analysis to better reduce the effect of artefacts in the pulse signal, Examiner draws attention to the October 2019 Eligibility Update which establishes on p. 13 that 
“[I]t is important to keep in mind that an improvement in the judicial exception itself…is not an improvement in technology.”

Thus, Applicant’s assertion of an improvement to a signal analysis algorithm does not appear to serve as a proper basis of eligibility under steps 2A or 2B.  

Applicant’s arguments with respect to the prior art have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791